Citation Nr: 0732231	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic left 
wrist disability.

2.  Entitlement to service connection for a chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

In compliance with the VCAA, the Board finds that the RO 
should further develop this case.  

At the Travel Board hearing of July 2007, the veteran 
testified that he had served in the Navy Reserves from August 
1968 to October 1971.  He further testified that while in the 
Reserves he was treated for his wrist injury and neck injury.  

To ensure VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case 
REMANDED for the following action:

1.  The AOJ should verify periods of 
Navy Reserve service from August 1968 
to October 1971.

2.  The AOJ should request all service 
medical records from the veteran's 
reserve service and associate it with 
the claim file.   

If upon completion of the order the claim remains denied, the 
RO should return the case to the Board for proper appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



